EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Cancel Claims 17-20.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 17-20 directed to an invention non-elected without traverse.  Accordingly, these claims have been cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schreier et al., describes a method of producing a thermally insulated body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
January 12, 2021


/James O Hansen/Primary Examiner, Art Unit 3637